PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_03_EN.txt. 76

DISSENTING OPINION BY M. DE BUSTAMANTE,

I, THE UNDERSIGNED, cannot, for reasons of which the principal
are set out below, concur in the judgment
rendered by the Court with respect to
its jurisdiction in the Mavrommatis Case.

In order to arrive at a decision regarding the preliminary plea to
the jurisdiction made by His Britannic Majesty’s Government in
reply to the Application and Case of the Government of the. Greek
Republic concerning the Mavrommatis Palestine Concessions, the
nature of the question, submitted to the Court by the latter
Government must, above all, be taken into consideration.

The Greek Government in its Case dated May 22nd, 1924, requests
the Court to give judgment as follows :

(a) With respect to the Jerusalem Concessions for the con-
struction and working of a system of electric tramways and
supply of electric light and power and of drinking water in
that city according to the definitive contracts signed with the
Ottoman authorities on January 27th, 1914:

(1) That these concessions having been begun to be put
into operation, the British Government, in its capacity of
Mandatory for Palestine, is bound to maintain them and to
agree to their readaptation to the new economic conditions
of the country or to redeem them by paying the claimant
reasonable compensation ;

(2) That having in fact already made its choice by
rendering impossible, directly or indirectly, the carrying
out of the works for which the claimant holds a concession,
it must pay him compensation ;

(3) That taking into account all the various elements
of the loss occasioned to the claimant, he shall receive fair and
reasonable compensation by means of the payment to him of
the sum of £121,045 together with interest at 6% from
July 2oth, 1923, until the date on which judgment is given.

10
JUDGMENT No. 2. —— DISSENTING OPINION BY M. DE BUSTAMANTE 77

(b) With respect to the Jaffa concessions :

(1) That the fact that these were granted after October
29th, 1914, does not justify the British Government in refusing
to recognise them ;

(2) That the fact that they were not confirmed by
Imperial Ivadé, which is a simple formality not to be withheld
at discretion, does not deprive them of their international
value ;

(3) That though the British Government in its capacity
as Mandatory for Palestine is at liberty not to maintain
them, it is nevertheless under an international obligation
to compensate their holder for the loss it has inflicted upon
him by deciding—as it has done—not to allow him to
proceed with them ;

(4) That taking into account all the elements of the loss
thus sustained by the claimant, he shall receive fair and
reasonable compensation by means of the payment to him
of the sum of £113,294 together with interest at 6% from
July 2oth, 1923, until the date on which judgment is given.

On page 8 of the Greek Government’s Case it is stated that,
from the end of October 1922, M. Mavrommatis’ negotiations with
the British Government entered upon a new phrase owing to the
very intransigent attitude adopted by the Colonial Office.

It is very important to note that the Greek Case recognizes the
British Government’s right not to recognize or put in execution the
concessions in question, and that it confines itself to a claim for
an indemnity on the ground of that Government’s refusal to recog-
nize them and to readapt them to the new economic conditions of
the country.

It should also be noted that the Greek Government asks for
nothing for itself and that in the Case reference is always made to
‘an indemnity to be paid, not to the Greek’Government, but to the
beneficiary under the concessions.

The jurisdiction of the Court to entertain this Case has been based
on the Mandate for Palestine conferred on the British Government
by the Council of the League of Nations on July 24th, 1922, but
which did not come into force until September 2gth, 1923.
JUDGMENT No. 2. — DISSENTING OPINION BY M. DE BUSTAMANTE 78

The Mandate is not mentioned in the Case of the Greek Govern-
ment, which only considers the provisions of Protocol XII of the
Treaty of Peace with Turkey signed at Lausanne on July 24th, 1923.
In the application instituting proceedings however, the Greek .
Government expressly mentions Articles 26 and 11 of the Mandate
for Palestine which run as follows :

Article 26.

The Mandatory agress that, if any dispute whatever should
arise between the Mandatory and another Member of the
League of Nations relating to the interpretation or the appli-
cation of the provisions of the Mandate, such dispute, if it
cannot be settled by negotiation, shall be submitted to the
Permanent Court of International Justice provided for by
Article 14 of the Covenant of the League of Nations.

Article xx.

The Administration of Palestine shall take all necessary
measures to safeguard the interests of the community in
connection with the development of the country, and, subject
to any international obligations accepted by the Mandatory,
shall have full power to provide for public ownership or control
of any of the natural resources of the country or of the public
works, services and utilities established or to be established
therein. It shall introduce a land system appropriate to the
needs of the country, having regard, among other things,
to the desirability of promoting the close settlement and
intensive cultivation of the land.

The Administration may arrange with the Jewish agency
mentioned in Article 4 to construct or operate, upon fair
and equitable terms, any public works, services and utilities,
and to develop any of the natural resources of the country, in
so far as these matters are not directly undertaken by the
Administration. Any such arrangements shall provide that no
profits distributed by such agency, directly or indirectly, shall
exceed a reasonable rate of interest on the capital, and any
further profits shall be utilised by it for the benefit of the coun-
try in a manner approved by the Administration.

 
JUDGMENT No. 2. — DISSENTING OPINION BY M. DE BUSTAMANTE 79

By a careful perusal of Article 26 of the Mandate it will be noted
that the Court’s jurisdiction is subordinate to several conditions, of
three of which special mention must be made. The dispute must
relate to the interpretation or application of the terms of the Man-
date. The dispute must not be a dispute which has already arisen,
but a dispute which may arise. Further, this dispute must be
between the Mandatory and another Member of the League of
Nations.

It will readily be seen that Article xx of the Mandate imposes
upon the Mandatory no obligation to pay compensation and that
it contains no express or implicit reference to concessions granted

-by Turkey. Thisis perfectly reasonable. Turkey isnot a Member
of the League of Nations and the fate of concessions granted before
the military occupation of Palestine by the British Army during
the Great War could not be settled except in agreement with
Turkey. This is the reason why the concessions are not mentioned
in the Mandate and why, on the other hand, they have been made
the subject of special provisions in the discarded Treaty of Sévres
of August roth, 1920, and in the Treaty of Lausanne, the ratifi-
cations of which were deposited on August 6th, 1924. I will not
dwell on the untenability of the argument that the question relates
to the interpretation or application of Article rx of the Palestine
Mandate, even with respect to the nature of the international obli-
gations accepted by the Mandatory ; and this, not only because the
point has been completely established by certain of my colleagues
but also because the two other objections, which [ will now proceed
to consider, render such insistence somewhat superfluous.

I must however observe that if the Application and Case of the
Greek Government are to be read as meaning that the dispute
relates to preliminary points in connection with the application of
certain provisions of Protocol XII, it is clear that the question is not
one of interpreting or applying the Mandate but of interpreting the
Protocol. Now the interpretation of the Protocol is not within the
jurisdiction of the Court, for there is no clause of the Protocol or the
Treaty of Lausanne establishing that jurisdiction.

It will have been observed that the Mavrommatis Concessions
were obtained from the Ottoman authorities and it is stated in the
‘Greek Government’s Case that M. Mavrommatis approached the
representatives of the British Government in Palestine and London
JUDGMENT No. 2, — DISSENTING OPINION BY M. DE BUSTAMANTE 80

as early as April 16th, 1927 ; but from the month of October, 1922,
he is stated to have been faced by an intransigent attitude on the
part of the Colonial Office. Moreover, as the Mandate did not
come into force until September 29th, 1923, it is clear that the facts
on which the Case is based date from before the Mandate and from
before the time when the British Government acquired the legal
position of Mandatory, which it did only as from September zgth,
1923. In other words, retrospective effect must be attributed to
the Mandate in order to maintain that the terms of Article 26 are
applicable.

Before the coming into force of the Mandate, Great Britain had
no other title to the exercise of public power in Palestinethan that
afforded by its military occupation. Whatever responsibility
might devolve upon it in consequence of its acts whilst in military
occupation, a dispute concerning such responsibility cannot be
entertained by the Court under Article 26 of the Mandate. That
article contemplates the future, not the past. The Mandatory
agrees that if any dispute whatever should arise (not a dispute
which has arisen) between the Mandatory and another Member of
the League of Nations, such dispute shall be submitted to the Per-
manent Court. If language has any value in legislation and in
treaties, it is impossible to interpret a verb used in the future as
referring to acts which have already taken place. Moreover the
League of Nations has not given any retrospective effect to the
position of the Mandatory. In conformity with Article 22 of the
Covenant, the Mandatory must send the Council an annual report
concerning the territories which it administers, and a permanent
Commission has been appointed to receive and examine these annual

_ reports and to give the Council its opinion on any question regarding
the execution of the Mandate. This Commission completed its
task when, in connection with its Fourth Session held only a few
weeks ago, it submitted to the Council on July 16th, a report of
which the part devoted to Palestine contained the following words :
“The Commission, although it was not called upon to examine any
report concerning the administration of Palestine because of the
recent coming into force of the Mandate’, etc.

If the League of Nations, which fixed the terms of the Mandate
for Palestine, and of which Greece is a Member, appears to recognize
that the British Government was only in the position of Mandatory
as from the coming into force of the Mandate, and ifthe facts alleged

 
JUDGMENT No. 2. —~ DISSENTING OPINION BY M. DE BUSTAMANTE 81

in the Greek Government’s Case occurred before that date, the
logical conclusion is that the dispute is not one between the Man-
datory and a Member of the League of Nations but rather between
the British Government, being in military occupation of Palestine,
and M. Mavrommatis, represented before the Court by the Greek
Government. . .
It has been alleged that the Rutenberg Concessions fall within
the scope of Article 11 of the Mandate and that they afford justifi-
cation for the application of Greece because they render the carrying
out of the Mavrommatis Concessions impossible. It appears that
of the two Jerusalem concessions granted to M. Mavrommatis, one
only, that for electric power is affected by those of Mr. Rutenberg ;
the latter however were granted to Mr. Rutenberg on the r2th and
2ist September, 1921. This being so, and since the Mandate did
not come into force until September zgth, 1923, two years after
these concessions, the fact that the Mandate has no retrospective
application is also opposed to the argument in question and to this
method of establishing the Court’s jurisdiction. |
There is a further circumstance which proves that the Court has
no jurisdiction. Great Britain is not the sovereign of Palestine but
simply the Mandatory of the League of Nations and she has accepted
the Permanent Court’s jurisdiction for any dispute arising between
her, as Mandatory, and any Member of the League from which she
holds the Mandate. As the latter could not appear as a party toa
dispute concerning the application or interpretation of the Mandate,
having regard to the restrictive terms of Article 34 of the Court’s
Statute, it is the Member of the League who have been authorized,
in their capacity as Members, to bring before the Court questions
regarding the interpretation or application of the Mandate.

Whenever Great Britain as Mandatory performs in Palestine
under the Mandate acts of a general nature affecting the public
interest, the Members of the League—from which she holds the
Mandate—are entitled, provided that all other conditions are
fulfilled, to have recourse to the Permanent Court. On the other
hand, when Great Britain takes action affecting private interests
and in respect of individuals and private companies in her capacity
as the Administration of Palestine, there is no question of juri-
dical relations between the Mandatory and the Members of the
League from which she holds the Mandate, but of legal relations
JUDGMENT No. 2. —- DISSENTING OPINION BY M. DE BUSTAMANTE 82

between third Parties who have nothing to do with the Mandate
itself from the standpoint of public law.

The mere fact that a Member of the League of Nations represents
third Parties does not alter the nature of the problem, because in
so doing the State is not acting as a Member of the League which
issues the Mandate, but as a third Party, its intervention as such
being consequent upon the acts of the Mandatory with respect
to the actual third Party. Acts performed in such circumstances
are not subject to the jurisdiction of the Permanent Court under
Article 26 of the Mandate.

If the claims of third Parties, put forward on their behalf by a
Member of the League of Nations, were subject to the jurisdiction
of the Court under the Mandate, an express statement to that effect
would have been necessary, since it is a thing entirely different from
that which is now clearly expressed in Article 26.

Four days before the signing of the Palestine Mandate a provision.
of this sort was inserted in Article 13 of the Mandate for East Africa
signed at London on July 2oth, 1922. This Mandate contains an
Article 13 which runs as follows :

Article 13.

The Mandatory agrees that if any dispute whatever should
arise between the Mandatory and another Member of the League
of Nations relating to the interpretation or the application
of the provisions of the Mandate, such dispute, if it cannot

” be settled by negotiation, shall be submitted to the Permanent
Court of International Justice provided for by Article 14 of
the Covenant of the League of Nations.

After this passage, which is reproduced word for word in the
Palestine Mandate, is to be found in this same Article 13 of the
East African Mandate, a second paragraph which runs as follows :

States Members of the League of Nations. may likewtse
bring any claims on behalf of their nationals for infractions
of their rights under this Mandate before the said Court for
decision.

After reading this Article 13 of the Mandate for East Africa, it
will at once be observed that claims on behalf of the nationals of
States Members of the League of Nations, for infractions of their
JUDGMENT No. 2. — DISSENTING OPINION BY M. DE BUSTAMANTE 83

rights under that Mandate, are not included among the disputes
mentioned in the first paragraph of the article, the only one which
has been reproduced in the Mandate for Palestine. It will also be
observed that the Mandate for Palestine signed four days after-°
wards, in which this second paragraph does not appear, must
exclude from the jurisdiction of the Permanent Court the claims
of M. Mavrommatis which are supposed to be based on an infrac-
tion of his rights under the Mandate.

It cannot be said that this second paragraph of Article 13 of the
East African Mandate contemplates disputes between private
interests concerning neither the interpretation nor the application
of the Mandate. Quite the contrary ; it expressly lays down that
there must have been an infraction of rights under the Mandate.

The Treaty of Lausanne and Protocol XII annexed thereto are of
the greatest importance in this discussion. They are an instrument
signed by the interested Parties which fixes their interpretation of
Article 26 of the Mandate and also of Articlerz. The Parties desired
to effect a separate settlement of the whole question of Ottoman
concessions, and they have done so in this Protocol of Lausanne
without giving the Permanent Court jurisdiction over the matter.
This is yet another method of fixing the interpretation of Article 26
which does not give the Court jurisdiction in the Mavrommatis case.

The sole object of Protocol XIT is to regulate the treatment
of Ottoman concessions, and it contemplates all the hypotheses
under which those of M. Mavrommatis may beincluded. Asregards
the indemnities which the Court is asked to award, Article 5 of
the Protocol lays down a procedure by experts and makes no pro-
vision for the jurisdiction of the Permanent Court. Since the con-
tracting Powers have specifically referred to all Ottoman conces-
sions previous to its coming into force, the Protocol undoubtedly
has a retrospective effect. Moreover, as it constitutes an agreement
between the litigant Parties, which has come into force during the
course of the proceedings, with regard to the question in dispute,
it suffices to terminate them.

Any one of these reasons would be enough to show that there
was no jurisdiction, and taken together they have an irresistible
effect. The present case relates neither to the interpretation nor the
application of the Palestine Mandate. The facts leading up to the
present suit took place long before the existence and entry into
force of the Mandate, which has no retrospective effect. There is
JUDGMENT No. 2. — DISSENTING OPINION BY M. DE BUSTAMANTE 84

no dispute between the Mandatory and a Member of the League of
Nations which issued the Mandate, but rather between the Power
in military occupation of Palestine and a third Party which is a
private person who claims an indemnity. The whole question of the
Ottoman concessions, and also therefore the Mavrommatis con-
cessions, has been dealt with by the Parties in the Protocol, which is
now in force and which does not give the Court jurisdiction over the
matter. The Court therefore has no jurisdiction and cannot now
entertain the proceedings on the merits of the dispute.

The Hague, August 30th, 1924.

(Signed) ANTONIO S. DE BUSTAMANTE.

II
